Bleckley, C. J.
1. An indictment for the larceny of a watch after trust, which charges that the watch was entrusted to the accused for the purpose of applying the same for the benefit of the owner, and to have the same mended and to be returned to the owner in a few days, is sufficiently specific as to the object of the bailment and the benefit contemplated.
2. The evidence warranted the verdict.
Judgment affirmed.
A witness for the defendant swore that he saw defendant give four pounds of meat to Gatewood for the watch. Another testified that defendant got $2 from him about June 4; that he also gave him some meat, in the presence of the witness just mentioned ; and that defendant had worked for him “ off and on” about eleven years, and (as to his character) he had no trouble with him — he was a good hand to work. The defendant stated that he bought the watch from Gatewood and gave him two dollars for it the same day, and afterwards Gatewood came to him and got four pound's of meat. “ He sold me the watch in a trade. I paid him that on it; that is the way he told me to let him have it along. I paid him just like he said. He sold me the watch.”
After verdict of guilty, the defendant moved for a new trial on the grounds that the verdict was contrary to law and evidence, and because “the court erred in not quashing said indictment and demurrer, because said indictment was too general and did not charge for what benefit said property was entrusted.” The motion was overruled; and the exceptions were, (1) that the court erred in overruling the demurrer, and (2) that he erred in refusing to grant a new trial.
L. J. Blalocic and J. A. Ansley, for plaintiff in error.
C. B. Hudson, solicitor-general, for the State.